EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS OF NETWORK CN INC. We consent to the incorporation by reference in the Registration Statement No, 333-141943 on Form S-8 of Network CN Inc. relating to our audit of the consolidated financial statements included in the Annual Report on Form 10-KSB of Network CN Inc. for the years ended December 31, 2007 and 2006. /s/ Webb & Company, P.A WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida March
